Mr. Chief Justice Shaeket
delivered the opinion of the court.
After a verdict in the circuit court, .the appellant moved for a new trial, which was refused, and he excepted to the opinion of the court. By the bill of exceptions, it appears that the defendant, who is the appellant here, pleaded payment and filed; as an offset with his plea, an account of 500 dollars for a negro woman purchased by the intestate of the appellees in his lifetime; and by ■a witness he proved the purchase. The precise time of the purchase was not proved, but the witness believed it to have been in 1831 or 1832; nor was the price proved, and nothing was said as to the value of the negro.
In fact the sale was certainly sufficiently established to justify the jurors in so finding, and as the charge of the court is not in the record it cannot be known why they did not allow the offset. It was most probably because there was no proof as to the price agreed upon, nor of the value of the negro. The terms used of themselves imply some value. A sale is an agreement for a consideration, and the negro woman being a species of property common in this country, the law would presume that she was at least worth something. It was certainly an omission in the defendant not to prove the value, but from the facts proved the jury should have settled on an average value at the time of sale, because value is a matter of opinion; an inference from description :and quality. I think, therefore, that as this is the only obstacle which can be gathered from the record, that a new trial should be granted.
Judgment reversed, and venire de novo awarded.